Citation Nr: 1745656	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO. 17-27 442	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bruxism.

2. Entitlement to service connection for a disorder manifested by tremors, to include Parkinson's disease.

3. Entitlement to a disability rating in excess of 30 percent for heart disease. 

4. Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss. 

5. Entitlement to a disability rating in excess of 70 percent for PTSD. 

6. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.








ORDER

Service connection for bruxism is denied. 

A disability rating in excess of 30 percent for heart disease is denied. 

A disability rating in excess of 40 percent for bilateral hearing loss is denied. 

A disability rating in excess of 70 percent for PTSD is denied. 


FINDINGS OF FACT

1. Bruxism is a symptom of PTSD and is not itself a disability; the symptom of bruxism has not resulted in a compensable dental disability. 

2. During the entire appeal period, the Veteran's heart disease has been manifested by documented coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and angina, with no evidence of left ventricular dysfunction. 

3. During the entire appeal period, the Veteran's bilateral hearing loss has been manifested by level VIII hearing in the right ear and level VII hearing in the left ear. 

4. During the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not more nearly approximated total occupational and social impairment. 




CONCLUSIONS OF LAW

1. Service connection for bruxism is not warranted as a matter of law. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for a disability rating in excess of 30 percent for heart disease have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.104, Diagnostic Code 7005 (2016).

3. The criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

4. The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from February 1953 to August 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2016, March 2016, and September 2016.

The issue of entitlement to service connection for a disorder manifested by tremors, to include Parkinson's disease, is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Entitlement to service connection for bruxism

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran is seeking service connection for bruxism on the basis that it has resulted from his service-connected PTSD. 

Bruxism is defined as "involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth (not including chewing movements of the mandible), usually during sleep, sometimes leading to occlusal trauma. Causes may be related to repressed aggression, emotional tension, anger, fear, and frustration." See Dorland's Illustrated Medical Dictionary 260 (31st ed. 2007).

Bruxism is not itself a disability. Bruxism is a symptom or manifestation of the Veteran's psychiatric disability. Just as VA would not grant service connection separately for both a knee disorder and a symptom of a knee disorder, such as pain, in order to warrant service connection, bruxism, as a symptom of PTSD, must result in a separate disability, such as a dental disability, as defined under 38 C.F.R. § 4.150. 

The Veteran essentially claims that his bruxism has resulted in tooth wear. However, tooth wear is not a compensable disability under 38 C.F.R. § 4.150. At its most extreme, tooth wear might eventually result in the need for tooth replacement. However, replaceable missing teeth are also not considered a compensable disability for which service connection can be granted. 38 C.F.R. § 3.381. To warrant compensable service connection, tooth loss under 38 C.F.R. § 4.150, Diagnostic Code 9913, must be due to loss of substance of the body of maxilla or mandible, i.e., bone loss, without loss of continuity (as a result of trauma) or disease such as osteomyelitis. Such is not shown or even alleged here. 

There is no dispute as to any pertinent fact. The dispute is a legal one. The Board finds that, as a matter of law, there is no entitlement to service connection for bruxism even if that condition were eventually to result in the need for tooth replacement. There are no compensable dental residuals of bruxism shown or alleged here. Therefore, as a matter of law service connection is not warranted. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).



Entitlement to a disability rating in excess of 30 percent for heart disease.

The current appeal arises from a claim of entitlement to service connection for a heart condition that was received at the RO on August 15, 2015. In a January 2016 rating decision, the RO granted service connection for coronary artery disease and assigned an initial disability rating of 10 percent under Diagnostic Code 7005, effective August 15, 2015. In a March 2016 decision, it increased the disability rating to 30 percent, effective August 15, 2015.

Diagnostic Code 7005 pertains to arteriosclerotic heart disease (Coronary artery disease), as follows: 

A rating of 100 percent is assigned with documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

A rating of 60 percent is assigned with documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 30 percent is assigned with documented coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A rating of 10 percent is assigned with documented coronary artery disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 38 C.F.R. § 4.104, Diagnostic Code 7005. 

A February 4, 2013, Stress Test revealed 7.0 Mets resulted in fatigue and weakness. Functional capacity was assessed as average (VBMS record 10/06/2016, Document Title PMR-C16881176.pdf), at page 52).

An October 2, 2015, Echocardiogram reveals normal left ventricle systolic function (Virtual VA record 04/28/2016 at 348).

A November 6, 2015, Stress Perfusion Test from the Nevada Heart Vascular Center was normal (VBMS record 12/24/2015). 

The report of a February 2016 VA Heart Examination reveals the Veteran's complaint of chest pain. Diagnoses included coronary artery disease, stable angina, and history of myocardial infarction in 2013. Exercise stress testing was not performed as part of Veteran's current treatment plan as the test was not without significant risk. Interview-based METs testing revealed greater than 5 to 7 METs resulted in dyspnea and angina. The examiner explained that this level has been found to be consistent with activities such as walking 1 flight of stairs, golfing without a cart, mowing lawn with a push mower, and heavy yard work such as digging. The examiner opined that sedentary employability would not be affected by the Veteran's heart condition. Physical employability was moderately affected. For example, the Veteran's prolonged walking or standing more than about 10 minutes would be limited by dyspnea and angina. Lifting and carrying objects were very limited due to the same symptoms.

After a review of all of the evidence, the Board finds that, during the entire appeal period, the Veteran's heart disease has been manifested by documented coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and angina, fatigue, and weakness. This is consistent with a 30 percent disability rating. 

Regarding other criteria for ratings higher than 30 percent, there is no evidence of left ventricular dysfunction. A February 4, 2013, Myocardial Perfusion Scan revealed a left ventricular ejection fraction of 80 percent, described as "normal" (VBMS record 10/06/2016, Document Title: "PMR-C16881176.pdf"), at page 53).

In view of the above, there is no question that criteria for the next higher rating of 60 percent are not met.  Indeed, as none of the criteria for the highest rating of 100 percent are met, it cannot be said that the criteria for the rating of 60 percent are more nearly approximated than those for the current rating of 30 percent. See 38 C.F.R. § 4.7. Therefore, the Board concludes that a disability rating in excess of 30 percent for the service-connected heart disease is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenman v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination. See 38 C.F.R. §§ 4.85.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2016).

The current appeal arises from a claim of entitlement to service connection for bilateral hearing loss that was received at the RO on August 15, 2015. In a March 2016 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial disability rating of 40 percent, effective August 15, 2015. 

A December 10, 2015, Agent Orange Program Note reveals that hearing was grossly normal in each ear (VBMS record 12/21/2015 at 7). 

The report of a February 2016 VA Audiology Examination reveals the Veteran's pure tone thresholds as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
75
80
80
68
LEFT
35
70
50
75
58

Speech recognition ability was 48 percent in the right ear and 56 percent in the left ear. The Veteran described the impact of his hearing loss as "I can't understand people unless they are really close to me. My TV needs to be really loud but I still can't understand most of it"

Applying these values to Table VI results in level VIII in the right ear and level VII in the left ear. 

Regarding the provisions for exceptional patterns of hearing impairment, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is not 55 decibels or more. Specifically, the values at 1000 Hertz are less than 55. Also, the pure tone threshold is not 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz. Specifically, the pure tone threshold at 1000 Hertz is greater than 30 decibels. Accordingly, neither alternative set of criteria for exceptional hearing impairment is met. Therefore, use of Table VIA is not appropriate. The Board acknowledges that the RO found these provisions to be applicable. However, the Board notes that use of Table VIA would actually produce a lower rating than currently assigned. Application of the higher values for each ear to Table VII at 38 C.F.R. § 4.85 produces a 40 percent rating. Use of Table VIA would produce a rating of only 10 percent. 

In sum, the Board finds that for the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by level VIII hearing in the right ear and level VII hearing in the left ear. In light of these findings of fact, the Board concludes that a disability rating in excess of 40 percent for the service-connected bilateral hearing loss is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 70 percent for PTSD

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 


By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130. 

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The current appeal arises from a claim of entitlement to service connection for PTSD that was received at the RO on August 15, 2017. In the March 2016 rating decision, the RO granted service connection and assigned an initial 70 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective August 15, 2017. 

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

An October 23, 2015, VA Mental Health Note reveals the Veteran reported only sleeping about 3 hours per night, as well as a long history of anger problems and alcohol abuse. He reported intrusive thoughts and nightmares. He described emotional numbing. On examination, the Veteran was dressed weather appropriately and displayed good hygiene. He was pleasant and cooperative during the session, holding good eye contact. His mood was euthymic and affect was congruent. Motor function was within normal limits. Speech was normal in rate, tone, and volume. Thought processing was goal-directed and coherent. Memory appeared intact and fund of knowledge was good. Judgment was good and insight was reasonable. He denied suicidal ideation or homicidal ideation. He also denied hallucinations. He denied any plan or intent to harm himself or others (VBMS record 12/21/2015 at 26).



The report of a February 2016 VA PTSD Examination reveals the Veteran had been living by himself for the previous 5 years. He reported being married three times and divorced three times. He reported being on good terms with his siblings. He stated he did not want any friends and wanted to be alone. He reported no hobbies. He reported a job history as a truck driver, dispatcher, and terminal manager. He reportedly stopped working in 1997 due to a neck injury. Symptoms of PTSD included nightmares 1 or 2 a week, difficulty falling to sleep and staying asleep due to lots of thoughts coming into his mind. After he returned from Vietnam he "stayed drunk all the time." and abandoned his family. He feels guilty about it. He reported being very isolative and sometimes bursts out crying. He reported feeling hopeless and helpless. When he abandoned his family he felt guilty and attempted suicide with exhaust from the car. His girlfriend found him sleeping in the car with the motor running. He reported no current thoughts of suicide. He reported no psychiatric hospitalizations. In the preprinted symptoms section, the examiner marked depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships. The examiner selected the level of functioning appropriate to the Veteran as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Board observes that these are the criteria for a rating of 70 percent.  

The VA outpatient mental health records can be summarized as showing complaint of sleep impairment, anger problems, intrusive thoughts and nightmares, emotional numbing and social isolation. On examination, the Veteran was generally appropriately attired and groomed with normal speech, thought processes and judgment, and intact memory. These records demonstrate the absence of suicidal ideation or homicidal ideation and hallucinations. 



Regarding memory, a March 21, 2016, VA Neurology note reveals the Veteran's complaint that he had memory difficulties that began 1 or 2 years previous. He described forgetting some names and phone numbers. He also had some problem remembering some street names. However, he did not forget the names of his close relatives and friends. He did not get lost in his neighborhood. He could still do known tasks. He could still do his own finances and banking. He could still do activities of daily living. Testing of memory was essentially normal and the examiner found no evidence of neurodegenerative dementia. 

After a review of all of the evidence, the Board finds that total occupational and social impairment are not demonstrated at any time under consideration. While the Veteran has demonstrated that his PTSD affects most areas of his life, he retains significant social and occupational abilities. It is clear that the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.

In sum, the Board finds that, during the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not more nearly approximated total occupational and social impairment. In light of these findings of fact, the Board concludes that a disability rating in excess of 70 percent for the service-connected PTSD is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Other Issues

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

This service connection claims were filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims. The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established. See VA Form 21-526EZ. Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

The rating issues each arise from the Veteran's disagreement with the initial evaluation following the grant of service connection. Therefore, no additional notice is required than what was provided in response to the service connection claim. The Federal Circuit and the United States Court of Appeals for Veterans Claims (Veterans Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

For each of the rating issues, the RO has also obtained a thorough medical examination and medical opinion. The examination for hearing loss is compliant with Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the claim of entitlement to service connection for bruxism. However, as there is no identified compensable dental disability resulting from bruxism, a VA examination and/or medical opinion is not necessary to resolve the claim. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REMAND

Entitlement to service connection for a disorder manifested by tremors, to include Parkinson's disease.

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

While there is no confirmed diagnosis of the herbicide-presumptive "Parkinson's disease," there are unconfirmed rule-out diagnoses in the medical record, which suggest the need for further testing, but which do not indicate whether such testing was ever conducted. Indeed, a December 10, 2015, VA Agent Orange Program Note indicates "Parkinson's dz dxd by Geriatrician." However, there does not appear to have been any attempt to track down a record of this diagnosis. The Veteran has been observed by medical care providers with a hand tremor, and a November 2, 2015, VA Clinical Note states that the primary care provider would be advised to refer the Veteran to a neurologist to rule out Parkinson's. Again, there is no indication that this was accomplished. 

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Board finds that there is evidence of the existence of a disorder manifested by tremors, which is competent, but which is inconclusive. A diagnosis of Parkinson's disease would be sufficient in itself to substantiate the claim. Therefore, a VA examination is necessary before a decision can be reached. 

The separate issue of entitlement to SMC based on the need for aid and attendance is inextricably intertwined and the proposed development will encompass that issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). Expedited handling is requested.)

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 

2. Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's noted tremors. The relevant documents in the claims file should be made available to the VA examiner. The examiner is directed to consider the Veteran's reported history of a hand tremor as noted in a November 2, 2015, VA Clinical Note. The VA examiner is requested to offer an opinion as to the following questions:

a) Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has Parkinson's disease.

b) If the answer to the above question is negative, then is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has a disorder manifested by tremors; and, if so, whether it is at least as likely as not that such disorder is causally or etiologically related to the Veteran's active duty service, to include herbicide (Agent Orange) exposure. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded service connection and SMC claim. If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These issues must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Robert V. Chisholm 

Department of Veterans Affairs


